ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant moves for a rehearing, asserting that the State’s motion requesting entry of a nunc pro tunc judgment was filed on May 27, 1940, and notice of said motion served on appellant the same day, and that the hearing on said motion was had on May 28, 1940, and the nunc pro tunc judgment entered that day. It is appellant’s position that he was entitled to three days’ notice. He seems to reach the conclusion that any judgment entered prior to the expiration of the three days would be a nullity. In this we think appellant is in error. If he had interposed objection to the court acting on the motion before the three days had expired we would have a different question. In Madison v. State, 17 Tex. Cr. R. 479 — one of the cases *25upon which appellant relies, — the court undertook to enter the judgment nunc pro tunc over accused’s objection before the three days’ notice expired. In the present case the judgment recites that appellant was present when the motion was acted upon and the judgment entered. No objection to the court’s action was interposed. Art. 11 C. C. P., as amended in 1931, reads as follows:
“The defendant in a Criminal prosecution for any offense, may waive any right secured him .by Law except the right of a trial by a Jury in a felony case when he enters a plea of not guilty.”
Appellant could waive the three days’ notice. Presumably the court would not have acted on the motion at the time he did unless appellant had waived the three days.
The motion for rehearing is' overruled.